Citation Nr: 1048394	
Decision Date: 12/29/10    Archive Date: 01/03/11

DOCKET NO.  07-22 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to service connection for a cervical spine disability 
(characterized as residuals of a cervical spine injury, to 
include herniated discs at C5-6 and C6-7 with bone spurs and 
foraminal narrowing of C5-6, status-post fusion).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel


INTRODUCTION

The Veteran had active service from June 1971 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a November 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Reno, 
Nevada.  An RO hearing was held in February 2007 and a copy of 
the hearing transcript has been added to the record.  A 
videoconference Board hearing was held at the RO in June 2008 
before the undersigned Acting Veterans Law Judge and a copy of 
that hearing transcript also has been added to the record.

In May 2009, the Board remanded the Veteran's appeal to the RO 
via the Appeals Management Center (AMC) in Washington, DC, for 
additional development.  At that time, the issues before the 
Board also included entitlement to service connection for 
residuals of lumbar spine injuries to include herniated discs at 
L3-4, L4-5, and L5-S1 with foraminal narrowing at S1.  A review 
of the claims file shows that there was substantial compliance 
with the Board's remand directives.  In a July 2009 rating 
decision, the RO granted service connection for the lumbar spine 
disorder assigning a 20 percent disability rating.  The Veteran 
did not thereafter express disagreement with the rating assigned, 
thus that issue is no longer in appellate status.  


FINDING OF FACT

The competent evidence shows that the Veteran's current cervical 
spine disability, which manifested first many years after his 
service separation, is not related to active service.



CONCLUSION OF LAW

A cervical spine disability (characterized as residuals of a 
cervical spine injury, to include herniated discs at C5-6 and C6-
7 with bone spurs and foraminal narrowing of C5-6, status-post 
fusion) was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under the 
Veterans Claims Assistance Act of 2000 (VCAA) must be examined.  
The VCAA provides that VA shall apprise a claimant of the 
evidence necessary to substantiate his claim for benefits and 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence unless no reasonable possibility exists that 
such assistance will aid in substantiating the claim.

In a letter issued in December 2005, VA notified the appellant of 
the information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to provide 
and what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  This letter informed the 
appellant to submit medical evidence relating the claimed 
disability to active service and noted other types of evidence 
the Veteran could submit in support of his claim.  The Veteran 
also was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
Veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

As will be explained below in greater detail, the preponderance 
of the evidence does not support granting service connection for 
a cervical spine disability.  Because the Veteran was fully 
informed of the evidence needed to substantiate his claim, any 
failure to develop this claim under the VCAA cannot be considered 
prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the opportunity 
to submit additional argument and evidence and to participate 
meaningfully in the adjudication process.  Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

Additional notice of the five elements of a service-connection 
claim was provided in March 2006, as is now required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the timing of the notice, the Board points out 
that the Veterans Court held that a VCAA notice, as required by 
38 U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  Here, notice as to what is required to substantiate 
a claim of service connection was provided in December 2005 prior 
to the currently appealed rating decision in November 2006.  The 
Veteran also was provided with Dingess-compliant notice in March 
2006 before the currently appealed rating decision.  Because the 
appellant's claim is being denied in this decision, any question 
as to the appropriate disability rating or effective date is 
moot.  See Dingess, 19 Vet. App. at 473.

The Board also finds that VA has complied with the VCAA's duty to 
assist by aiding the Veteran in obtaining evidence and affording 
him the opportunity to give testimony before the RO and the 
Board.  It appears that all known and available records relevant 
to the issue on appeal have been obtained and associated with the 
Veteran's claims file.  The Veteran does not contend, and the 
evidence does not show, that he is in receipt of Social Security 
Administration (SSA) disability benefits such that a remand to 
obtain his SSA records is required.

As will be explained below in greater detail, the Veteran has 
contended that he injured his cervical spine either in February 
1973 or in February 1974 while serving aboard U.S.S. MCMORRIS.  
He has asserted that this ship was on a "secret" or classified 
mission at the time of his alleged in-service cervical spine 
injury and there are classified deck logs documenting this injury 
which should be obtained by VA.  The Veteran has not reported 
consistently when his alleged in-service cervical spine injury 
occurred.  His service treatment records also are completely 
silent as to the occurrence of any in-service cervical spine 
injury at any time during his nearly 22 years of active service 
in the U.S. Navy.  The Veteran's assertion that a second 
classified set of deck logs exist documenting his alleged in-
service cervical spine injury seems less than credible, 
especially in light of the lack of contemporaneous service 
treatment records and his inconsistencies in reporting when his 
alleged in-service cervical spine injury occurred during active 
service.  Given the foregoing, the Board concludes that another 
remand to attempt to obtain allegedly classified deck logs from 
U.S.S. MCMORRIS is not required.

As to any duty to provide an examination and/or seek a medical 
opinion, the Board notes that in the case of a claim for 
disability compensation, the assistance provided to the claimant 
shall include providing a medical examination or obtaining a 
medical opinion when such examination or opinion is necessary to 
make a decision on the claim.  An examination or opinion shall be 
treated as being necessary to make a decision on the claim if the 
evidence of record, taking into consideration all information and 
lay or medical evidence (including statements of the claimant) 
contains competent evidence that the claimant has a current 
disability, or persistent or recurring symptoms of disability; 
and indicates that the disability or symptoms may be associated 
with the claimant's act of service; but does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) ; 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

The Veteran has been provided with VA examinations which address 
the contended causal relationship between the claimed disability 
and active service.  There is no competent evidence, other than 
the Veteran's statements, which indicates that his current 
cervical spine disability may be associated with service.  The 
Veteran is not competent to testify as to etiology of this 
disability as it requires medical expertise to diagnose.  

The Board acknowledges that, following VA examination in 
September 2009, the VA examiner concluded that it would be "mere 
speculation" to find a casual relationship between the Veteran's 
current cervical spine disability and active service.  The Court 
has held that, when VA undertakes to provide a Veteran with an 
examination, that examination must be adequate for VA purposes.  
See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Court also 
has held that medical opinions using the "mere speculation" 
language, without more, generally are disfavored because they are 
inconclusive as to the origin of a disability.  See Warren v. 
Brown, 6 Vet. App. 4, 6 (1993); Sklar v. Brown, 5 Vet. App. 104, 
145-6 (1993).  The Court has explained that opinions which 
contain the "mere speculation" language, without more, amount 
to 'nonevidence' neither for nor against the claim because 
service connection may not be based on speculation or remote 
possibility.  See Bloom v. West, 12 Vet. App. 185 (1999) (holding 
that a medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the required 
degree of medical certainty).  

The Court recently held in Jones v. Shinseki, 23 Vet. App. 382 
(2010), that, when a medical examiner concludes that he or she is 
unable to provide a nexus opinion without speculation, this alone 
does not make the medical opinion inadequate; a medical opinion 
with such language may be adequate if the examiner sufficiently 
explains the reasons for this inability.  Id. at 389-90.  See 
also Obert v. Brown, 5 Vet. App. 30, 33 (1993) (noting that 
speculative opinion is not legally sufficient to establish 
service connection).  Before the Board can rely on an examiner's 
conclusion that an etiology opinion would be speculative, 
however, the examiner must explain the basis for such an opinion 
or the basis must otherwise be apparent in the Board's review of 
the evidence.  Cf. Stefl v. Nicholson, 21 Vet. App. 120, 124 
(2007) (finding that a medical opinion "must support its 
conclusion with an analysis that the Board can consider and weigh 
against contrary opinions").  Furthermore, VA must ensure that 
any medical opinion, including one that states no conclusion can 
be reached without resorting to speculation, is "based on 
sufficient facts or data."  See Nieves-Rodriguez v. Peake, 22 
Vet. App. 295, 302 (2009). Therefore, it must be clear from 
either the examiner's statements or the Board's decision that the 
examiner has considered "all procurable and assembled data" by 
obtaining all tests and records that might reasonably illuminate 
the medical analysis.  See Daves v. Nicholson, 21 Vet. App. 46 
(2007).  

In this case, contrary to the assertions of the Veteran's service 
representative in an October 2010 Informal Hearing Presentation, 
the VA examiner in September 2009 explained the basis for his 
conclusion that it would be mere speculation to attempt to relate 
the Veteran's current cervical spine disability to active 
service.  A review of the September 2009 VA examination report 
also shows that the examiner's medical opinion was based on 
sufficient facts or data.  The VA examiner specifically 
determined that, because there were no in-service records 
demonstrating a cervical spine injury and no significant medical 
history until after 2000, there was insufficient medical evidence 
for him to provide the requested nexus opinion.  This VA examiner 
also stated that the Veteran's subsequent post-service motor 
vehicle accident in January 2007 could have resulted in the 
fractured cervical spine screws seen on current x-rays.  
Accordingly, the Board finds that the September 2009 VA 
examination report, including the VA examiner's opinion that he 
could not relate the Veteran's current cervical spine disability 
to active service without resorting to mere speculation, is 
adequate for VA rating purposes and no remand to obtain another 
examination is required.  The Board also finds that additional 
examinations are not required even under the low threshold of 
McLendon.  In summary, VA has done everything reasonably possible 
to notify and to assist the Veteran and no further action is 
necessary to meet the requirements of the VCAA.

The Veteran contends that he injured his cervical spine when his 
ship, U.S.S. MCMORRIS, rolled more than 50 degrees to starboard 
during a secret or classified mission in February 1973 or in 
February 1974.  The Veteran also contends that this unexpected 
ship's roll caused several file cabinets to fall him, injuring 
his cervical spine.  

Service connection may be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred or aggravated in active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service or 
an applicable presumptive period, then a showing of continuity of 
symptomatology after service may serve as an alternative method 
of establishing the second and/or third element of a service 
connection claim.  See 38 C.F.R. § 3.303(b); Savage v. Gober, 10 
Vet. App. 488 (1997).  Continuity of symptomatology may be 
established if a claimant can demonstrate (1) that a condition 
was "noted" during service; (2) evidence of post-service 
continuity of the same symptomatology and (3) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  Evidence 
of a chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  If service 
connection is established by continuity of symptomatology, there 
must be medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after careful 
consideration of all procurable and assembled data, a reasonable 
doubt arises regarding service origin, the degree of disability, 
or any other point, such doubt will be resolved in favor of the 
claimant.  Reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence which does 
not satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility.  See 
38 C.F.R. § 3.102.

The Board finds that the preponderance of the evidence is against 
the Veteran's claim of service connection for a cervical spine 
disability (characterized as residuals of a cervical spine 
injury, to include herniated discs at C5-6 and C6-7 with bone 
spurs and foraminal narrowing of C5-6, status-post fusion).  As 
noted elsewhere, despite the Veteran's lay statements and Board 
hearing testimony to the contrary, his service treatment records 
are completely silent for any complaints of or treatment for a 
cervical spine injury at any time during his nearly 22 years of 
active service, including at the time of an alleged in-service 
cervical spine injury while serving on board U.S.S. MCMORRIS.  
The Veteran's service treatment records show instead that his 
spine was normal clinically and he denied any relevant medical 
history at his enlistment physical examination in May 1970.  The 
Veteran's clinical evaluation and medical history were unchanged 
on repeated physical examinations completed in May and June 1971, 
August 1972, June 1975, April 1977, March 1981, October 1982, 
October 1986, and in January 1989.  

On outpatient treatment aboard U.S.S. MCMORRIS in January 1974, 
the Veteran complained that he had been struck in the lower spine 
area by a filing/storage cabinet while participating in 
divisional training.  It was noted that this injury had been 
incurred in the line of duty and the Veteran had been examined at 
the accident site.  The Veteran also complained of some lower 
back muscle rigidity consistent with a contusion over the right 
kidney area.  He was placed on bed rest for 24 hours under 
observation.  

In an undated outpatient treatment record immediately following 
the January 1974 accident report in the Veteran's service 
treatment records, it was noted that he reported that a large 
object had fallen on his back 12 days earlier.  Objective 
examination showed he had difficulty lifting anything over 
15 pounds, mild pain initially when standing or sitting, very 
mild pain in the lower spine upon palpation, no pain upon 
palpation over the kidneys or muscle masses, and no bruises or 
deformities.  Range of motion testing was within normal limits.  
The impression was bruises to low back muscle.  The Veteran was 
advised to rest and to apply heat.

The Veteran reported to the emergency room (ER) at the Branch 
Clinic, Naval Station Long Beach, California, in April 1984 
complaining of mild headache, stiff neck, and some feeling of 
nausea.  He stated that he had been in a motor vehicle accident 
approximately 1 1/2 hours before reporting to the ER.  Objective 
examination showed no bruises on the head or neck and no neck 
stiffness.  The assessment was mild neck strain.

On outpatient treatment in June 1984, the Veteran complained of 
pain and some moderate stiffness in the cervical area of his 
neck.  He reported being involved in a motor vehicle accident in 
April 1984 when he had complained of the same problem.  Objective 
examination showed no point tenderness in the cervical spine and 
a full range of motion.  Cervical spine x-rays were normal with 
no evidence of fracture or dislocation.  The assessment was 
muscle strain and cervical whiplash/cervical strain.

At his separation physical examination in November 1992, the 
Veteran's spine was normal clinically and he denied any relevant 
in-service medical history.

The post-service medical evidence shows that, in a November 2004 
letter, Lonnie L. Hammargren, M.D., stated that the Veteran had 
experienced a lot of pain and intermittent trouble "since an 
incident 30 years ago."  Dr. Hammargren then described all of 
the problems that the Veteran experienced in his lumbosacral 
spine and did not indicate that he had any problems with his 
cervical spine.

Private magnetic resonance imaging (MRI) scan of the Veteran's 
cervical spine taken in August 2005 showed spurring of the 
vertebral bodies at C5-6 without compression, a loss of signal in 
the disc spaces at C5-6 and C6-7 due to degenerative disc 
disease, signs of disc herniation at C5-6 with compression of the 
thecal sac, marked spinal canal stenosis due to disc herniation 
and hypertrophy of the facet bones, a small central disc 
protrusion/extrusion at C6-7, and mild to moderate narrowing of 
the neural foramina due to hypertrophy of the facet bones and 
disc protrusion.

On private outpatient treatment in September 2005, it was noted 
that an MRI scan confirmed evidence of subaxial cervical disc 
herniation at C5-6 and C6-7 with spinal cord compression across 
these levels.  Jaswinder S. Grover, M.D., stated that he believed 
that the Veteran had potential cervical spinal cord irritation 
and a subsequent myelopathic pattern.  Dr. Grover recommended 
that the Veteran undergo an anterior cervical 
decompression/reconstruction across these levels.

The Veteran had cervical spine surgery in November 2005.  The 
final diagnoses were subaxial cervical spine stenosis and disc 
herniation at C5-6 and C6-7.  One month later, on private 
outpatient treatment in December 2005, it was noted that the 
Veteran's status-post anterior cervical discectomy fusion (ACDF) 
C5-7 was stable.  His ACDF C5-7 again was stable in January 2006.

On private outpatient treatment in April 2006 with Dr. Grover, 
the Veteran complained of significant pain in his neck and 
interscapular area.  Dr. Grover stated that this was relatively 
new onset symptomatology over the previous several weeks.  
Dr. Grover also stated that he was unable to totally explain it.  
The Veteran had some discomfort with range of motion about the 
cervical spine with cervical spasm and no clear neurological 
findings.

In May 2006, it was noted that the Veteran's MRI showed status-
post ACDF C5-7 with mild interval abnormality involving the C4-5 
disc space.  X-rays of the cervical spine showed good alignment 
of the surgical screws.

In June 2006, the Veteran complained of some residual myofascial 
pain in his neck.  He had discomfort with range of motion and 
apprehension on range of motion beyond 40 degrees to right and 
left.  There were no other clear focal myotomal or dermatomal 
deficits appreciated.  The Veteran otherwise was independently 
ambulatory.  After reviewing the Veteran's recent MRI, Dr. Grover 
stated that there was no significant residual cervical stenosis 
and substantial improvement from the pre-operative study.

On private outpatient treatment with Thomas H. Vater, M.D., in 
July 2006, the Veteran's complaints included neck pain.  His 
cervical spine fusion surgery was noted.  Physical examination 
showed the Veteran ambulated without deficits, paralysis, or a 
limp.  Dr. Vater reviewed the Veteran's cervical spine MRI and 
saw no evidence of any disc herniations outside of the anterior 
fusion.  The impressions included post-laminectomy syndrome of 
the cervical spine and cervical neck pain.

A private electromyograph (EMG) in November 2006 showed no 
electrodiagnostic evidence of cervical radiculopathy on the left 
side.

On VA examination in September 2009, the Veteran's complaints 
included progressively worsening cervical spine pain.  The VA 
examiner reviewed the Veteran's claims file, including his 
service treatment records.  The Veteran reported that he 
initially injured his cervical spine when his ship rolled more 
than 50 degrees to starboard, causing several cabinets to fall on 
his back.  He stated that he experienced intense pain for 
3 weeks, was confined to his bed for 2 days, and was on light 
duty for 2 weeks.  His post-service cervical spine fusion surgery 
in November 2005 was noted.  The Veteran also reported that, 
following service, he was involved in a motor vehicle accident in 
January 2007 when he rear-ended a car with his motorcycle.  At 
that time, he stated that his cervical spine x-rays had been 
normal.  Physical examination showed normal posture, head 
position, and gait, no abnormal spinal curvatures, no cervical 
spine ankylosis, and tenderness of the cervical sacrospinalis 
muscles.  X-rays of the cervical spine showed plate and screw 
fusion C5-7 with C5-6 and C6-7 diskectomies, 2 fractured screws 
within the C7 vertebral body but no evidence of bony lucency, and 
minimal degenerative changes at C4-5.  The diagnoses included 
cervical disc degeneration with subsequent discectomy and fusion 
of mid- to lower cervical spine.

As noted above, following VA examination in September 2009, the 
VA examiner opined that he could not resolve the issue of whether 
the Veteran's cervical spine disc degeneration was related to 
active service, including the alleged in-service accident 
regarding trauma to the back, without resort to mere speculation.  
The VA examiner's rationale was that there were no service 
treatment records documenting the alleged in-service cervical 
spine injury or any other neck complaints.  Nor was there any 
significant history of neck or upper extremity complaints for at 
least 30 years after the alleged in-service incident until the 
Veteran sought medical treatment for his cervical spine.  
Although the Veteran asserted that he had been symptomatic 
throughout this time period, the VA examiner concluded that there 
was no evidence sufficient for him to provide a nexus opinion.  
This examiner noted that the November 2004 surgery was successful 
enough for the Veteran to ride a motorcycle which required a 
well-functioning cervical spine and upper extremities.  He stated 
that the Veteran's subsequent motor vehicle accident in January 
2007 could have resulted in the fractured screws seen on current 
cervical spine x-rays.

The Board acknowledges that the Veteran injured his lower back 
during active service in January 1974 while on board 
U.S.S. MCMORRIS.  (The Board notes parenthetically that service 
connection is in effect for a lumbosacral spine disability.)  The 
undated outpatient treatment record following this lower back 
injury in January 1974 while onboard U.S.S. MCMORRIS indicated 
only that the Veteran had bruised his low back muscles.  Contrary 
to his assertions that he experienced neck pain several weeks 
after his lower back injury in January 1974, there is no 
indication anywhere in the Veteran's service treatment records 
that he injured his cervical spine or reported any neck 
complaints at any time during his nearly 22 years of active 
service.  

The Board also acknowledges the Veteran's continuing complaints 
of neck pain in his post-service treatment records.  There is no 
competent medical evidence which relates his current cervical 
spine disability to active service or any incident of such 
service, including the alleged in-service cervical spine injury, 
however.  As noted above, Dr. Hammargren's reference in November 
2004 to "an incident" which had occurred 30 years earlier 
appears to refer to the Veteran's acknowledged in-service lumbar 
spine injury.  Dr. Hammargren described in detail the Veteran's 
complaints of and treatment for lumbosacral spine problems and 
did not include any discussion of his cervical spine in his 
November 2004 report.  Although the Veteran was treated 
successfully by Dr. Grover with cervical spine fusion surgery in 
November 2005, he did not report any in-service medical history 
to Dr. Grover either before or after his successful surgery.  
Dr. Grover stated in April 2006 that the Veteran's cervical spine 
complaints at that time were relatively new onset symptoms and he 
could not totally explain them.  Dr. Grover subsequently 
concluded in June 2006 after reviewing the Veteran's MRI that 
there had been no significant residual cervical stenosis and 
substantial improvement from the pre-operative study.  

The Board observes that the VA examiner in September 2009 noted 
the lack of service treatment records documenting any cervical 
spine injury or any neck complaints.  This lack of evidence 
prevented the VA examiner from providing a nexus opinion relating 
the Veteran's current cervical spine disability to active 
service, although he was able to provide a full and complete 
rationale for his inability to provide the requested nexus 
opinion.  The VA examiner also noted in September 2009 that the 
Veteran was able to ride a motorcycle after his successful 
cervical spine fusion surgery in November 2005 and a subsequent 
motor vehicle accident involving his motorcycle in January 2007 
could have contributed to the fractured surgical screws within 
the C7 vertebral body which had been seen on x-rays.  The Veteran 
also has not identified or submitted any competent medical 
evidence, to include a nexus opinion, which relates his current 
cervical spine disability to active service or any incident of 
such service, including the alleged in-service cervical spine 
injury.  Accordingly, the Board finds that service connection for 
a cervical spine disability (characterized as residuals of a 
cervical spine injury, to include herniated discs at C5-6 and C6-
7 with bone spurs and foraminal narrowing of C5-6, status-post 
fusion) is not warranted.

In this decision, the Board has considered all lay and medical 
evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) 
("decisions of the Board shall be based on the entire record in 
the proceeding and upon consideration of all evidence and 
material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider 
all information and lay and medical evidence of record in a 
case"); 38 C.F.R. § 3.303(a) (service connection claims "must 
be considered on the basis of the places, types and circumstances 
of his service as shown by service records, the official history 
of each organization in which he served, his medical records and 
all pertinent medical and lay evidence").  In rendering a 
decision on appeal, the Board must analyze the credibility and 
probative value of the evidence, account for the evidence which 
it finds to be persuasive or unpersuasive, and provide the 
reasons for its rejection of any material evidence favorable to 
the claimant. See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 
(1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  

Competency of evidence differs from weight and credibility.  
Competency is a legal concept determining whether testimony may 
be heard and considered by the trier of fact, while credibility 
is a factual determination going to the probative value of the 
evidence to be made after the evidence has been admitted.  Rucker 
v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 
465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 
25 (1991) ("although interest may affect the credibility of 
testimony, it does not affect competency to testify").  A 
Veteran is competent to report symptoms that he experiences at 
any time because this requires only personal knowledge as it 
comes to him through his senses.  Layno, 6 Vet. App. at 470; Barr 
v. Nicholson, 21 Vet. App. 303, 309 (2007) (holding that, when a 
condition may be diagnosed by its unique and readily identifiable 
features, the presence of the disorder is not a determination 
"medical in nature" and is capable of lay observation). 

The absence of contemporaneous medical evidence is a factor in 
determining credibility of lay evidence, but lay evidence does 
not lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 
F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous 
medical records does not serve as an "absolute bar" to the 
service connection claim); Barr, 21 Vet. App. at 303 ("Board may 
not reject as not credible any uncorroborated statements merely 
because the contemporaneous medical evidence is silent as to 
complaints or treatment for the relevant condition or 
symptoms").  In determining whether statements submitted by a 
Veteran are credible, the Board may consider internal 
consistency, facial plausibility, consistency with other 
evidence, and statements made during treatment.  Caluza v. Brown, 
7 Vet. App. 498 (1995).  

As part of the current VA disability compensation claim, in 
recent statements and sworn testimony, the Veteran has asserted 
that his symptoms of a cervical spine disability have been 
continuous since service.  He asserts that he continued to 
experience symptoms relating to the cervical spine (neck pain) 
after he was discharged from service.  In this case, after a 
review of all the lay and medical evidence, the Board finds that 
the weight of the evidence demonstrates that the Veteran did not 
experience continuous symptoms of a cervical spine disability 
after service separation.  Further, the Board concludes that his 
assertion of continued cervical symptomatology since active 
service, while competent, is not credible.  

The Board finds that the Veteran's more recently-reported history 
of continued symptoms of a cervical spine disability since active 
service is inconsistent with the other lay and medical evidence 
of record.  Indeed, while he now asserts that his disorder began 
in service, as noted above, in the more contemporaneous medical 
history he gave at the service separation examination, he denied 
any history or complaints of symptoms of cervical spine 
problems.  Specifically, the service separation examination 
report reflects that the Veteran was examined and his spine was 
found to be clinically normal.  His in-service history of 
symptoms at the time of service separation is more 
contemporaneous to service, so is of more probative value than 
the more recent assertions made many years after service 
separation.  See Harvey v. Brown, 6 Vet. App. 390, 394 (1994) 
(upholding a Board decision assigning more probative value to a 
contemporaneous medical record report of cause of a fall than 
subsequent lay statements asserting different etiology); Madden 
v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (upholding Board 
decision giving higher probative value to a contemporaneous 
letter the Veteran wrote during treatment than to his subsequent 
assertion years later).  

The post-service medical evidence does not reflect complaints or 
treatment related to a cervical spine disability for many years 
following active service.  The Board emphasizes the multi-year 
gap between discharge from active service (January 1993) and 
initial reported symptoms related to a low back disorder in 
approximately November 2004 (an 11-year gap).  See Maxson v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (finding lengthy 
period of absence of medical complaints for condition can be 
considered as a factor in resolving claim); see also Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board's denial 
of service connection where Veteran failed to account for lengthy 
time period between service and initial symptoms of disability).  

The Board also notes that the Veteran sought treatment for a 
myriad of orthopedic complaints since discharge from service, 
including bilateral knees (1993), left wrist, (1993), and left 
clavicle (1993).  Significantly, during that treatment, when he 
specifically complained of other problems, he never reported 
complaints related to the cervical spine.  Nor did he report any 
in-service history of a cervical spine injury.  Rucker, 10 Vet. 
App. at 73 (holding that lay statements found in medical records 
when medical treatment was being rendered may be afforded greater 
probative value; statements made to physicians for purposes of 
diagnosis and treatment are exceptionally trustworthy because the 
declarant has a strong motive to tell the truth in order to 
receive proper care).  When the Veteran sought to establish 
medical care with Dr. Hammargren in 2004, he did not report the 
onset of cervical spine symptomatology during or soon after 
service or even indicate that the symptoms were of longstanding 
duration.  He similarly did not report any in-service onset of 
cervical spine symptomatology to Dr. Grover in 2005 or to 
Dr. Vater in 2006.  Such histories reported by the Veteran for 
treatment purposes are of more probative value than the more 
recent assertions and histories given for VA disability 
compensation purposes.  Id.

The Veteran did not claim that symptoms of his cervical spine 
disability began in (or soon after) service until he filed his 
current VA disability compensation claim in September 2005.  Such 
statements made for VA disability compensation purposes are of 
lesser probative value than his previous more contemporaneous in-
service histories and his previous statements made for treatment 
purposes.  See Pond v. West, 12 Vet. App. 341 (1999) (holding 
that, although Board must take into consideration the Veteran's 
statements, it may consider whether self-interest may be a factor 
in making such statements).

The Board notes in this regard that the Veteran has not reported 
consistently the facts and circumstances surrounding the alleged 
initial in-service cervical spine injury which, in his view, led 
to his current cervical spine disability.  When he filed his 
service connection claim in September 2005, the Veteran contended 
that he injured his cervical spine when U.S.S. MCMORRIS rolled 
more than 50 degrees to starboard during "special operations" 
in February 1973.  He asserted that his extensive cervical spine 
injuries were noted in sick bay reports.  He subsequently 
contended in February 2006 that he had injured his spine on board 
U.S.S. MCMORRIS in February 1974.  At that time, the Veteran 
asserted that he had been pinned beneath several file cabinets 
and unable to extricate himself.  The Board notes that the 
Veteran did not relate any cervical spine injury to the alleged 
in-service incident in his February 2006 statement.  Instead, he 
focused entirely on the injury to his lumbosacral spine which 
occurred during active service.  At his most recent VA 
examination in September 2009, the Veteran asserted that, 
following his in-service cervical spine injury, he had been in 
intense pain for 3 weeks, confined to his bunk for 2 days, and on 
light duty for 2 weeks.  The Board notes that none of the 
Veteran's assertions in September 2005, February 2006, or in 
September 2009 concerning his alleged in-service cervical spine 
injury are supported by any information contained in his 
contemporaneous service treatment records.  These records show 
only that he injured his lumbosacral spine during divisional 
training aboard U.S.S. MCMORRIS in January 1974 and, following 
this injury, was prescribed bed rest under observation for 
24 hours.  These inconsistencies in the record weigh against the 
Veteran's credibility as to the assertion of continuity of 
symptomatology since service.  See Madden, 125 F.3d at 1481 
(finding Board entitled to discount the credibility of evidence 
in light of its own inherent characteristics and its relationship 
to other items of evidence); Caluza v. Brown, 7 Vet. App. 498, 
512 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(upholding Board's finding that a Veteran was not credible 
because lay evidence about a wound in service was internally 
inconsistent with other lay statements that he had not received 
any wounds in service).  

The Board has weighed the Veteran's statements as to continuity 
of symptomatology and finds his current recollections and 
statements made in connection with a claim for VA compensation 
benefits to be of lesser probative value than his previous more 
contemporaneous in-service history and findings at service 
separation, the absence of complaints or treatment for years 
after service, and his previous statements made for treatment 
purposes.  For these reasons, the Board finds that the weight of 
the lay and medical evidence is against a finding of continuity 
of symptoms since service separation.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt doctrine does not apply. 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the 
doubt rule is inapplicable when the preponderance of the evidence 
is found to be against the claimant"); Gilbert, 1 Vet. App. 
at 49.

(Continued on next page.)  









ORDER

Entitlement to service connection for a cervical spine disability 
(characterized as residuals of a cervical spine injury, to 
include herniated discs at C5-6 and C6-7 with bone spurs and 
foraminal narrowing of C5-6, status-post fusion) is denied.




____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


